PAUL M. SPINDEN, Judge,
concurring.
I concur, but I write separately to question the lawfulness of § 288.210, RSMo Supp.1998, which endeavors to restrict this court’s review to four stated grounds “and no other.” This unlawfully limits the scope of judicial review of administrative agency’s actions guaranteed by Mo. Const. art. V, § 18 (1945).
Article V, § 18, establishes the “minimum standard for judicial review of administrative decisions.” Jarvis v. Director of Revenue, 804 S.W.2d 22, 25 (Mo. banc 1991). The General Assembly may grant the judiciary the power to engage in a broader review, so long as the expanded power does not conflict with the federal or state constitutions. State ex rel. St. Louis Public Service Company v. Public Service Commission, 365 Mo. 1032, 291 S.W.2d 95, 102 (banc 1956); State ex rel. Marco Sales, Inc. v. Public Service Commission, 685 S.W.2d 216, 218 (Mo.App.1984).
The General Assembly cannot limit our review in the manner set forth in § 288.210 because, as the Supreme Court has instructed:
[Irrespective of what scope of judicial review of administrative decisions was *533provided by existing or future statutes dealing with specific agencies, the scope of review would in any event be as broad as that minimum review provided for by the constitution. [A]ny statute providing for a narrower scope of review was no longer effective because of the constitutional provision noted.
Public Service Commission, 291 S.W.2d at 101. Section 288.210 endeavors to limit our review to the four grounds stated. Article V, § 18, mandates that our review “shall include the determination whether [an administrative agency’s final decisions, findings, rules, or orders] are authorized by law, and in cases in which a hearing is required by law, whether the same are supported by competent and substantial evidence upon the whole record.” Only the most esoteric of issues would not be subsumed within these two grounds. The Constitution certainly authorizes us to review on more grounds than the four which the General Assembly enumerated in § 288.210.
With that clarification, I concur with the majority’s opinion.